Citation Nr: 1609941	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Appellant had active service under other than honorable conditions from June 1967 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating determination of the VA Regional Office (RO) in Detroit, Michigan, which determined that new and material evidence had not been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  

In December 2006, the Board determined that new and material evidence had been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits, and determined on the merits that the character of the Appellant's discharge from active service does constitute a bar to the award of VA benefits.  The Appellant subsequently appealed the December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 decision, the Court vacated the December 2006 Board decision and remanded the case to the Board for adjudication consistent with the Court's order.  

In April 2010, the Board again determined that new and material evidence had been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits, but remanded the reopened issue for additional development, specifically in order to obtain a VA medical opinion.  In April 2011 and June 2014, the Board again remanded the case for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2004, the Appellant and his wife testified at a local RO hearing before the RO's Decision Review Officer (DRO).  In August 2006, the Appellant and his wife testified at a Travel Board hearing before a Veterans Law Judge.  A copy of each hearing transcript is associated with the claims file.  In March 2014, the Appellant was informed that the Veterans Law Judge who had conducted the August 2006 Board hearing had retired, and he therefore, had a right to request an additional hearing before a different Veterans Law Judge.  In July 2014, the Veteran responded indicating that he did not want an additional Board hearing.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Appellant received a general court-martial and a dishonorable discharge for offenses committed during his active military service. 

2.  There is no competent medical evidence of record that establishes that the Appellant was insane at the time of the offenses resulting in his general court-martial and dishonorable discharge.  


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2014); 
38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

In correspondence dated in November 2004, the RO notified the Appellant that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge.  The RO explained that it was required to determine whether or not the Appellant was discharged under conditions other than dishonorable.  The RO provided the relevant regulations under 38 C.F.R. § 3.12, and advised the Appellant of the types of information and evidence that should be provided in support of the appeal.  Based on the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, VA medical opinions from July 2010, June 2011, January 2012, and October 2014, and the Veteran's statements.  

VA medical opinions were obtained in July 2010, June 2011, January 2012, and October 2014, in connection with the Appellant's case.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail, the Board, in its June 2014 Remand, found the July 2010, June 2011, and January 2012 VA medical opinions inadequate as they did not fully address the regulatory definition of insanity, as specifically requested by the Board.  Therefore, a new VA medical opinion was obtained in October 2014.  As discussed below, the Board finds that the October 2014 VA medical opinion, in consideration of the other evidence of record, is adequate with regard to the Appellant's case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal.
 
Character of Discharge - Laws and Regulations

This appeal arose in connection with the Appellant's application for VA disability compensation benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Cropper v. Brown, 6 Vet.App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 
38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  
38 C.F.R. § 3.13(b).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception, such as insanity, applies.  38 C.F.R. § 3.12.  Additionally, the receipt of a discharge from a sentence of a general court-martial usually bars entitlement to VA benefits.  See 
38 U.S.C. § 5303; 38 C.F.R. § 3.12.  However, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b); see also 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a); see Zang v. Brown, 8 Vet.App. 246, 253 (1995); see also VAOPGCPREC 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet.App. 535, 539 (2000); Zang, 8 Vet.App. at 254-55; 38 C.F.R. § 3.354(a).

Character of Discharge - Analysis

The Appellant contends that he was insane during the time that he committed the offenses that formed the basis of his general court-martial and dishonorable discharge.  Accordingly, he contends that he is eligible for VA benefits.  

In August 1968, the Appellant was convicted by general court-martial for being absent without leave (AWOL) on several occasions from May through July of 1968.  While incarcerated in the Da Nang prison in Vietnam, the Appellant was involved in a prison riot that occurred between August 16 and 18, 1968.  

In January 1969, he was again court-martialed and charged with inciting a riot, participating in a mutiny, and committing an assault.  He was deemed to have the requisite mental capacity, found guilty, and sentenced to three years confinement at hard labor, forfeiture of all pay and allowances, and a dishonorable discharge.  

In March 1969, the Appellant was transferred to the Naval Disciplinary Command in Portsmouth, New Hampshire.  In April 1969, he underwent neuropsychiatric screening that revealed no evidence of psychosis or neurosis and he was diagnosed with having a sociopathic personality.  Similar findings were noted in January 1970.  At that time, the Appellant's problem appeared to be primarily characterological in nature.  In August 1970, he was diagnosed with an antisocial personality. 

In June 1969, the Appellant's sentence in the second court-martial was approved by the commanding general and, in December 1969, the Navy Court of Military Review affirmed that conviction and sentence.  In February 1970, the U.S. Court of Military Appeals denied the Appellant's petition for review.  While confined in New Hampshire, in December 1970, the Appellant was charged with lifting a weapon against a superior officer, refusing to obey an order, unlawful assembly, willful disobedience, assault, and communicating a threat.  

The Appellant was examined by a Mental Competency Board (MCB) in February 1971 concerning his mental state at the time of these offenses and his ability to stand trial by general court-martial.  He was found to be "competent to stand trial, capable of aiding in his own defense and mentally responsible for the offenses charged against him."  

In April 1971, based on the charges filed in December 1970, the Appellant was found guilty by general court-martial of several of the offenses.  The sentence included two additional years of confinement and hard labor, as well as a dishonorable discharge. 

In July 1971, it was reported that the Appellant had remained uncontrollable since the time of his court-martial and had exhibited a mental status consistent with a psychotic thought process.  He was diagnosed with having schizophrenia, schizo-affective type, and transferred to the U.S. Naval Hospital in Philadelphia, Pennsylvania, for treatment.  After evaluation and treatment, psychiatrists at the U.S. Naval Hospital opined that the Appellant was schizophrenic and recommended against further disciplinary confinement and in favor of hospitalization.  

In December 1971, the General Court-Martial Convening Authority, then having jurisdiction over the Appellant, issued an Action of the Convening Authority that stated in part:

[I]n view of the Naval Hospital, Philadelphia, Pennsylvania, Medical Board's finding that the accused's mental state had deteriorated subsequent to trial to the point of mental incompetency and the concomitant difficulty in executing the sentence, [the sentence] is disapproved in toto.

The Appellant's DD 214 reflects that he was discharged in January 1972 "under conditions other than honorable."

During the August 2004 DRO hearing, the Appellant testified that he was under medication and did not know what was going on while he was confined to the brig. See DRO Hearing Transcript p. 7.  He further indicated that he was wrongly accused of assaulting a military police officer and that he was drugged while in the brig.  See id. at pp.7-8.  He acknowledged that he had "cut" another service member, but claimed that he did not know right or wrong at the time.  See id. at p. 9. 

The Appellant presented similar testimony at an August 2006 Board hearing.  He testified that racial rioting caused by the assassination of Martin Luther King, Jr. caused him to go AWOL while undergoing treatment for a dog bite.  See Board Hearing Transcript pp. 5-6.  He was subsequently arrested and confined.  He testified that he had been labeled a "screwball" during service.  See id. at p. 11.

In December 2006, the Board found that the evidence of record did not establish that the Appellant was insane at any time during his military service.  In making its finding, the Board noted April 1969, January 1970, and August 1970 psychiatric findings of a personality disorder, but no finding of an acquired psychiatric disorder or disease.  The Board also noted the February 1971 MCB evaluation that found the Appellant was free from mental defect, disease, or derangement at the time of his offenses and that he understood right from wrong.  In addition, the Board found that "while the appellant's offenses clearly interfered with the peace of society, the contemporaneous medical records shortly following the incident show that his behavior was attributed to a personality disorder, with no reference to an inability to discern the effects of his behavior."  Further, the Board found that "there is no indication that [the Appellant's] behavior at the time of his offenses resulted from any disease which placed the appellant's mental capacity beyond his control."  

In its March 2009 decision, the Court found that the Board erred in two specific instances.  First, the Court found that the Board erred in considering the Appellant's ability to understand right from wrong and whether he was able to discern the effects of his behavior, as these two criteria are not included in the regulatory definition of insanity.  See 38 C.F.R. § 3.354(a).  Second, the Court found that the Board erred in considering the April 1969, January 1970, August 1970, and February 1971 psychiatric determinations that the Veteran was not insane, as these determinations were contemporaneous, as opposed to forensic, determinations.  Instead, the Court indicated that the correct determination to be made is whether the Appellant was insane during the August 1968 prison riots.  

Upon remand from the Court, the Board, in April 2010, remanded the appeal for a VA psychiatric opinion as to whether the Appellant was insane during the August 1968 prison riots.  Specifically, the Board requested the VA examiner opine as to whether at the time of the prison riots in August 1968, the Appellant was one who (a) exhibited, due to disease, a more or less prolonged deviation from his normal method of behavior, (b) interfered with the peace of society, OR (c) had so departed (became antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  

In July 2010, a VA examiner-psychiatrist reviewed the entire claims file and specifically noted review of the psychiatric evaluations performed in April 1969, January 1970, February 1971, and July 1971.  However, the VA examiner indicated that "since there [was] no psychiatric evaluation done around the time of [the prison riots], I can not comment on the "mental state" of the [Appellant] during his participation in the prison riots during [August 1968] without resorting to mere speculation."  

In April 2011, the Board found that the July 2010 VA opinion was insufficient for adjudication purposes in that in was unsupported by sufficient rationale.  Therefore, the Board requested an addendum opinion that provided additional rationale.  In addition, the Board requested that the VA examiner furnish an opinion as to "whether it was at least as likely as not that, at the time of the prison riots in August 1968, the appellant was one who due to disease: (a) exhibited a more or less prolonged deviation from his normal method of behavior, (b) interfered with the peace of society, OR (c) had so departed (became antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided." (emphasis in original.)

In the June 2011 addendum VA opinion, the VA examiner highlighted additional psychiatric markers from the Appellant's service medical records.  While the VA examiner did not provide the specific opinion as requested by the Board, the VA examiner indicated that "upon detailed review of the medical records in the [claims] file, [I] could not locate documentation suggestive of any history of any mental illness or hospitalization for mental illness, prior to his enlistment ... and during the time of the prison riots" in August 1968.  

In January 2012, the RO, on its own accord, sought a second addendum opinion, from the VA examiner to specifically consider whether the Appellant, at the time of the August 1968 prison riots, was experiencing posttraumatic stress disorder (PTSD) or any other acquired psychiatric disorder as a result of his military experience, to include being wounded and receiving a Purple Heart medal.  In the January 2012 addendum psychiatric opinion, the VA examiner copied, verbatim, his June 2011 addendum opinion, and then added "thus, based on the review of the medical records in the claims file, it is less likely than not that the [Appellant] had PTSD or any other Axis I mental disorder during the time of riots in August of 1968."  

In June 2014, the Board found that the opinions provided by the VA examiner failed to address the questions posed by the Board, and therefore, requested that a new VA examiner provide an opinion regarding the Appellant's mental state at the time of the August 1968 prison riots.  Specifically, the Board requested that the VA examiner advance an opinion as to "whether it is as likely as not (i.e., probability of 50 percent or more) that, at the time of the August 1968 Da Nang, Republic of Vietnam, prison riot, the Appellant exhibited, due to disease, a more or less prolonged deviation from his normal method of behavior; interfered with the peace of society; and/or had so departed (became anti-social) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided."  

In October 2014, a second VA examiner reviewed the Appellant's claims file.  The VA examiner noted records dated in April 1969 and August 1970, which note an abnormal personality, and a record dated in August 1971, which provide a diagnosis of schizophrenia.  The VA examiner then indicated that "based on the review of records, I can not provide an opinion without resorting to mere speculation as upon review of medical records there is no documentation suggestive of any history of any mental or neurological disorders prior to enlistment . . . and during the time of [the] prison riots."  

In review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Appellant was insane at the time of the August 1968 prison riots.  As discussed above, an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang, 8 Vet.App. at 253 (stating that phrase "due to disease" applies to all three circumstances provided in § 3.354(a)).  

The crucial determination is whether the Appellant was insane at time of the August 1968 prison riots that eventually led to the Appellant's general court-martial and dishonorable discharge.  A definition of insanity requires competent medical evidence to establish a diagnosis.  See Beck, 13 Vet.App. at 539; Zang, 8 Vet.App. at 254-55.  

The May 1967 service entrance examination report reflects that the Appellant enlisted into active service without a mental disease.  Both VA examiners confirmed that the Appellant enlisted into active service free of mental disease.  See July 2011 VA Addendum Opinion, January 2012 VA Addendum Opinion, October 2014 VA Medical Opinion.  

During the January 1969 court-martial proceedings, the Appellant was deemed to have the requisite mental capacity to participate in the proceedings; however, this determination did not address the Appellant's mental state during the August 1968 prison riots.  

During neuropsychiatric evaluations in April 1969 and January 1970, the Appellant was determined to be free of psychosis and neurosis, but was diagnosed with having a sociopathic personality.  Similarly, in August 1970, the Veteran was diagnosed with an antisocial personality.  However, these evaluations did not address the Appellant's mental state during the August 1968 prison riots.  

During the February 1971 MCB proceedings, the Appellant was determined to be "competent to stand trial, capable of aiding in his own defense and mentally responsible for the offenses charged against him."  While the MCB report purported to assess the Appellant's mental status at the time of the August 1968 prison riots, psychological examination was limited to the period of April 1969 to July 1971.  Therefore, the February 1971 MCB proceedings did not actually address the Appellant's mental state during the August 1968 prison riots.  See March 2009 Court Decision p. 7, n. 4.  

In July 1971, the Appellant was diagnosed with schizophrenia, schizo-affective type; however, service medical records providing such diagnosis do not address the Appellant's mental state during the August 1968 prison riots.  

In July 2010, the VA examiner indicated that because there was no psychiatric evaluation performed of the Appellant around the time of the August 1968 prison riots, she was unable to provide an opinion as to whether or not the Appellant was insane in August 1968.  In her June 2011 addendum opinion, the VA examiner indicated that there was no documentation suggestive of any history of mental illness during the time of the prison riots.  In her January 2012 addendum opinion, the VA examiner again indicated that there was no documentation suggestive of any history of mental illness during the time of the prison riots, and further indicated that it was less likely than not that the Appellant experienced PTSD or any other acquired psychiatric disability at the time of the prison riots.  

In October 2014, the second VA examiner confirmed the first VA examiner's opinion, indicating that there is no documentation suggestive of any history of mental or neurological disorders during the time of the prison riots.  Therefore, the VA examiner could not provide an opinion as to whether the Appellant was insane in August 1968 without resorting to speculation.  

VA has attempted to obtain a medical opinion regarding the mental state of the Appellant during the August 1968 prison riots.  The July 2010 VA examiner indicated that without a psychiatric examination performed contemporaneous with the August 1968 prison riots, an opinion that directly addresses the Appellant's mental state during the prison riots would be speculative.  The Board notes that the record reflects that no psychiatric evaluation was performed in or around August 1968 and contemporaneous psychiatric assessment is unobtainable and unprocurable.  

Following the July 2010 medical opinion, the VA examiner was asked to consider all the evidence of record, both prior to and subsequent to the August 1968 prison riots, and provide an opinion regarding the Appellant's mental state.  In June 2011, the VA examiner opined that there was no documentation suggestive of any history of mental illness during the time of the prison riots.  A subsequent VA examiner in October 2014 affirmed this opinion, indicating that there was no documentation suggestive of any history of mental or neurological disorders during the time of the prison riots.  

The July 2010 VA examiner was also asked to provide an opinion as to the likeliness that the Appellant was experiencing an acquired psychiatric disease in August 1968.  In January 2012, the VA examiner opined that it was less likely than not that the Appellant experienced PTSD or any other acquired psychiatric disease at the time of the prison riots.  

While neither VA examiner provided a specific opinion as to the likelihood that the Appellant was insane in August 1968, the Board finds that the VA psychiatric opinions, taken together, provide the requisite competent medical evidence.  In January 2012, the first VA examiner opined that it was less likely than not that the Appellant was experiencing an acquired psychiatric disease at the time of the August 1968 prison riots.  In June 2011, the first VA examiner indicated that there was no documentation suggestive of a history of mental illness during the August 1968 prison riots.  This opinion was affirmed by the October 2014 VA examiner.  

The regulatory definition of insanity requires the presence of a disease.  38 C.F.R. § 3.354(a); see also Zang, 8 Vet.App. at 253.  Therefore, while the Appellant may have exhibited a prolonged deviation from his normal method of behavior, interfered with the peace of society, or demonstrated antisocial behavior, the threshold determination is whether these behaviors are the result of a disease.  Id.  Both VA examiners have indicated that there is no documentation of a history of a mental disease process present at the time of the August 1968 prison riots.  Furthermore, the January 2012 VA examiner opined that it was less likely than not that the Veteran experienced an acquired psychiatric disease at the time of the prison riots.  There is no competent medical evidence of record that counters the findings of the VA examiners.  Therefore, the Board finds that the weight of the evidence is against the Appellant's claim.  

The Board acknowledges the Appellant's statements in which he contends that he was insane at the time of the August 1968 prison riots.  The Veteran is competent to report symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate psychological training and expertise, he is not competent to provide an opinion on a complex medical matter, such as whether or not he was insane at the time of the offenses that lead to his general court-martial and dishonorable discharge.  Jandreau, 492 F.3d 1372, 1377.  Accordingly, the Board affords the Veteran's statements little probative value.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Appellant, as due to disease, exhibited a prolonged deviation from his normal method of behavior, interfered with the peace of society, or departed from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides, at the time of the August 1968 prison riots.  In short, the Board finds that the Appellant was not insane at the time he committed the offenses for which he received a dishonorable discharge.  

The exception to the statutory bar to VA benefits does not apply in this case.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354.  The Board concludes that the character of the Appellant's discharge from active military service is a bar to the receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.


ORDER


The character of the Appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


